Citation Nr: 0529450	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1955 to March 1975.  
The veteran died in July 2002.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.  On 
September 13, 2005, the Board remanded this case for further 
development.  However, in an Order of Vacatur being issued 
with the following decision, the Board vacated the September 
13, 2004, remand for reasons explained in the Order of 
Vacatur. 


FINDINGS OF FACT

1.  The veteran died in July 2002; the cause of death listed 
on his death certificate was non-small cell lung cancer, due 
to smoking tobacco and radiation exposure from bomb 
manufacture.

2.  At the time of death, service connection had been 
established for hemorrhoids and bilateral varicose veins, 
each evaluated as 0 percent disabling.

3.  The veteran was exposed to 0.088 rads of radiation during 
his active duty military service; however, this exposure is 
not listed as a radiation-risk activity in accordance with 38 
C.F.R. § 3.309(d)(3)(ii).

4.  The veteran was not exposed to asbestos during his active 
duty service.

5.  Non-small cell lung cancer was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor was the veteran's non-small cell lung cancer otherwise 
related to service, including exposure to ionizing radiation 
and asbestos.

6.  The veteran's non-small cell lung cancer was not 
proximately due to or aggravated by a service-connected 
disability. 

7.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
dependency and indemnity compensation.  The August 2002 RO 
letter and the February 2004 statement of the case informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought and advised her of 
the types of evidence VA would assist her in obtaining and 
the types of evidence she was responsible for submitting.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the law 
and regulation have been met.

The Board also notes that the August 2002 letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in August 2002 and the initial rating 
decision was issued in March 2003.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, a death certificate, and 
medical opinions.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  Under the facts of 
this case, the Board finds that the record as it now stands 
includes sufficient competent evidence to decide the issues 
on appeal.  As such, the Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met and that no additional 
VA medical opinion is necessary.  The Board again emphasizes 
that no additional pertinent evidence has been identified by 
the appellant as relevant to the issue on appeal.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the appellant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as non-small cell lung 
cancer due to smoking tobacco and radiation exposure from 
bomb manufacture.  At the time of the veteran's death, 
service connection had been established for hemorrhoids and 
bilateral varicose veins, each evaluated as 0 percent 
disabling.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as malignant tumors, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of 
non-small cell lung cancer during service or for many years 
thereafter.  The veteran's service medical records are void 
of reference to any non-small cell lung cancer.  Post-service 
private medical records are negative for treatment for any 
non-small cell lung cancer until 2001, approximately 25 years 
after separation from active duty service.  

At this point the Board notes that prior to his death the 
veteran asserted that his lung cancer was due to exposure to 
asbestos during active duty service.  Additionally, the 
appellant contends that she believes the veteran's lung 
cancer is due to exposure to ionizing radiation during active 
duty service.  However, opinions regarding medical causation 
and diagnosis require medical skills and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board will first address the issue of exposure 
to asbestos during active duty service.  

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

As a preliminary matter, it must be shown that the veteran 
was exposed to asbestos during active duty service.  The 
veteran's essential contention was that he was exposed to 
asbestos in the buildings at Killeen Base during active duty.  
After careful review, the Board finds that there is no 
persuasive evidence of record that the veteran was exposed to 
asbestos during active duty service.  There is absolutely no 
objective evidence that the buildings were made of asbestos.  
None of the veteran's service records indicate that he was 
engaged in duties which would entail exposure to asbestos, 
such as shipbuilding.  His service personnel records 
demonstrate that the veteran was an administrative assistant, 
an ammunition foreman and a nuclear weapons maintenance 
specialist.  In short, the record does not show that the 
veteran was exposed to asbestos in service.  Without 
persuasive evidence of exposure to asbestos during active 
duty service, there is no basis for awarding service 
connection for the cause of the veteran's death as due to 
exposure to asbestos.

The Board now turns to the appellant's contention that the 
lung cancer which caused her husband's death was a result of 
his exposure to ionizing radiation during active duty 
service.  Service connection for diseases that are claimed to 
be attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established, as held by the Court of 
Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R.   § 3.309(d).  
Effective March 26, 2002, cancers of the bone, brain, colon, 
lung, and ovary were added to the list of diseases specific 
to radiation-exposed veterans set forth at 38 C.F.R. § 
3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  A "radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Turning to the case at hand, the medical evidence of record 
shows that the veteran died from lung cancer.  Thus, he died 
as a result of a presumptive condition listed in 38 C.F.R. 
§ 3.309(d); however, the presumptive provisions are not 
applicable to veterans who did not participate in a 
"radiation-risk activity" as defined by the regulation 
cited above.  The evidence of record does not show that the 
veteran participated in testing involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan from August 6, 1945 to July 1, 1946; or 
was interred as a prisoner of war (or service on active duty 
in Japan immediately following such internment) during World 
War II.  Thus, the record does not demonstrate that the 
veteran participated in a "radiation-risk activity" and the 
presumptive provisions of 38 C.F.R. § 3.309(d) do not apply.

Nevertheless, as noted above, under the provisions of 38 
C.F.R. § 3.311 a veteran who was exposed to ionizing 
radiation during active duty service and who develops a 
radiogeneic disease, such as lung cancer, can establish 
service connection if the medical evidence of record shows an 
etiological relationship between such exposure and the 
radiogenic disease.  

The DD Form 1141, Record of Exposure to Ionizing Radiation, 
shows evidence of exposure to ionizing radiation during 
active duty service from August 21, 1960 to February 20, 
1965.  The total cumulative dose was .088 rads.  A February 
2003 medical opinion from Dr. Susan Mather, the Chief Public 
Health and Environmental Hazards Officer, VA, shows that 
exposure to 6.8 rads or less at age 25 provides a 99 percent 
credibility that there is no reasonable possibility that it 
is as likely as not that the veteran's lung cancer was 
related to exposure to ionizing radiation.  The physician 
concluded that it was unlikely that the veteran's lung cancer 
could be attributed to exposure to ionizing radiation in 
service.  A March 2003 letter from Ronald Henke, Director of 
Compensation and Pension Service, Veterans Benefits 
Administration, cites the exact same evidence as the February 
2003 medical opinion from Dr. Susan Mather and states that it 
is the Under Secretary's opinion that it is unlikely that the 
veteran's lung cancer can be attributed to exposure to 
ionizing radiation in service.  There are no contrary medical 
opinions of record.  Thus, there is no medical evidence of 
record which shows an etiological relationship between the 
veteran's exposure to ionizing radiation during active duty 
service and his fatal lung cancer.

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's non-small cell lung cancer was manifested during 
service, or that it was manifested within one year of his 
discharge from service, or that it was otherwise related to 
his military service, including to exposure to asbestos or 
ionizing radiation.

The Board must also consider whether the veteran's service-
connected disabilities were a contributory cause of death.  
As noted above, the veteran was service-connected for 
hemorrhoids and bilateral varicose veins, each rated as 
noncompensable.  The veteran's death certificate lists the 
cause of death as non-small cell lung cancer due to smoking 
tobacco and radiation exposure due to bomb manufacture.  
However, doctor who signed the death certificate did not 
furnish any  medical rationale for citing exposure to bomb 
manufacture as related to the cause of death, and there are 
otherwise no medical opinions supporting such a finding in 
the claims file.  In fact, the detailed opinion of Dr. Mather 
persuasively argues against any relationship between the 
veteran's death and radiation exposure during service.  

The Board sympathizes with the appellant's contentions, but 
the preponderance of the evidence is against a finding that 
the veteran's non-small cell lung cancer was related to 
service, including exposure to asbestos and ionizing 
radiation, or that the veteran's service-connected 
disabilities were a contributory cause of death.  As such, 
service connection for the cause of the veteran's death is 
not warranted.  38 C.F.R. § 3.312.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


